I concur in the judgment and, with one or two exceptions, in everything that is said in the opinion of Justice Craig.
I think it unnecessary to say in disposing of the proceeding, as it is said in the opinion, that in certain specified cases "enactments have uniformly been upheld regulating the conduct of individuals as to whom no natural, inviolate right was possessed even though special privileges might result to particular persons." I take this language to mean, reducing it to the terms of the present situation, that the public authorities, in conferring privileges in streets, may discriminate between persons belonging to the same class, and such a pronouncement seems to me unnecessary for the reason that petitioner can make no claim that he was subjected to such a discrimination. The petition merely alleges that petitioner is under confinement by reason of his having been found guilty of a violation of section 5a of the ordinance referred to in the foregoing opinion, which we construe, under the arguments contained in the briefs, as a reference to subdivision (a) of section 5, for there is no section 5a contained in the ordinance. There is no showing *Page 95 
whatever in the petition that in causing a vehicle to stand or in permitting it to stand "while awaiting employment, at any [some] place other than a stand designated by the Board . . . and assigned to the owner of said vehicle," the offense denounced by subdivision (a), petitioner was encroaching upon an area which had been assigned to the owner of vehicles other than that owned or driven by him. The petition must be construed, then, as alleging that he was found guilty and was imprisoned because he stood his cab in a space which had been assigned as a stand to no owner of vehicles. Plainly, under such circumstances, petitioner could have been subjected to no discrimination, as all other cab drivers, if standing their cabs in the same place occupied by his, would have been subjected to pains the same as those under which he suffers.
I think, for the reasons stated in the last preceding paragraph, it is unnecessary to a disposition of the proceeding to include in the foregoing opinion the following matter: "If petitioner's theory were correct, that if any citizen is entitled to a taxicab stand all others have the same right, it is easy to conceive that dozens of taxicab drivers might see fit to claim a stand on the same corner, and thus obstruct traffic, bring about great public inconvenience, and seriously endanger property and persons." For the reasons given above we are not now required to say whether or not all owners of taxicabs have the right upon some principle of rotation, for instance, or upon some other principle which may be imagined, to occupy what might be conceded as immeasurably the best and the greatest revenue producing stand in the city of Los Angeles. Therefore, I feel it unnecessary for the present to commit myself upon the question.
Having thus limited my concurrence in the foregoing opinion, I think it not inappropriate to say something, in addition to what Justice Craig has said, upon the point made by petitioner that the ordinance is unconstitutional because it confers upon the petition granting body powers that are susceptible of a discriminatory exercise. I think petitioner is in no position to raise such a question. It would be strange, as the petition must be construed as showing no invasion of an established stand by petitioner, if he could contend that the petition granting body might act *Page 96 
arbitrarily in the future in granting applications for the establishment of stands. Petitioner's arrest and imprisonment resulted, under a proper construction of his petition, from his placing his cab at a place outside of spaces which had alreadybeen designated as stands. There is no contention that the petition granting body has not fairly and justly discharged its duty in locating these stands. As the power granted by the ordinance is surely susceptible of a just exercise we must presume, under the well-known rule to that effect, that official duty has been properly performed and that therefore the established stands from which petitioner had strayed at the time of his arrest were judiciously and indiscriminatorily located. Under the circumstances surrounding his arrest, I think petitioner must look to the occurrences of the past and cannot be heard to urge the point, whether or not it would be good in any case, that the power granted by the ordinance possibly might be unfairly exercised in the future. In truth, I conclude that the petition fails to state facts sufficient to entitle petitioner to the relief he asks.